DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. (received 12/16/2019)
Claims
Claims 1-16 are pending in the application
Drawings
The drawings are objected to because the legend in diamond 306 in the flowchart of Figure 4 does not correspond to the standard conventions involving flowchart figures.  Rather than stating “Comparing the calculated score with a preset value?” (which needs to be done in any case), it is suggested that the diamond contain “Calculated Score > Preset Value?”.  It is the result of the comparison that determines the yes/no block, not whether the comparison will be carried out at all. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: 
Page 3 line 19 refers to “the driving device” but never defines this further. Does the driving device mean the “at least one of a steering device or an acceleration/deceleration device” mentioned earlier in the sentence?  If so, it should be stated as such.  
Page 13 line 12: “...device 100 (301).” should be replaced with “…device 100 (step 301).”
Page 13 line 16: “…the second data and the third data (302, 303).” should be replaced with “…the second data and the third data (steps 302, 303).”
Page 13 line 18: “…second data, and third data (304).” should be replaced with “…second data, and third data (step 304).”
Page 13 line 19: “…based on the classified risk (305).” should be replaced with “…based on the classified risk (step 305).”
Page 13 lines 20-21.  This sentence should be moved to after the end of the description of Fig. 4. (middle of page 14, right after “…greater than the preset value (307).”)
Page 14 line 1: “…with a preset value (306).” should be replaced with “…with a preset value (step 306).”
Page 14 lines 9-10: “…or greater than the preset value (307).” should be replaced with “…or greater than the preset value (step 307).”
Page 14 line 14: “…the communication device 100 (311).” should be replaced with“…the communication device 100 (step 311).”
Page 14 line 16: “…autonomous driving function (312).” should be replaced with “…autonomous driving function (step 312).”
Page 14 line 18: “…of the neighboring vehicle (317a).” should be replaced with “…of the neighboring vehicle (step 317a).”
Page 14 line 22: “…and park the vehicle 1 after arriving the destination…” should be “…and park the vehicle 1 after arriving at the destination…”
Page 15 line 9: “…based on preset criteria (313).” should be “…based on preset criteria (step 313).”
Page 15 line 11: “…neighboring vehicle of the vehicle 1…” should be “…neighboring vehicle of vehicle 1…”
Page 15 (lines 18-20) seems to be inconsistent with Page 16 (lines 1-2). In both cases (assisted in steering, acceleration, and deceleration vs. fully manual) the assignment is a score of 5 points in level 5. Furthermore, it is stated (Page 15, lines 13-16) that there are 1 to 5 classes as well.  What is the relationship between levels and classes?  Does each class have five levels? “…in this case, the case where the autonomous driving class is 5 levels, is omitted since the surrounding vehicles are fully autonomous driving as described above.”  So are both fully autonomous vehicles and vehicles with only steering, acceleration, and deceleration assistance considered in to be level 5?
Pages 15-17 provide various levels of functionability of the autonomous parts of the neighboring vehicle with accompanying classes and scores, but the examples given seem inconsistent with each other. For example, a definition for class 2 (lines 3-4 of page 16) is followed by a description which results in a class of 4 and a score of 4. (lines 5-10 of page 16)   It is difficult to tell whether an increase in autonomy will result in higher score in a higher class, or a lower score in a lower class.
Page 17 line 8: “…the score of risk of the vehicle 1 based on the ADAS (314, 315).” should be “…the score of risk of the vehicle 1 based on the ADAS (steps 314, 315).”
Page 17 line 10: “…the controller 300 gives a score based on a predetermined reference (317a).” should be “…the controller 300 gives a score based on a predetermined reference (step 317a).”
Page 19 line 15: “…preset reference (317a).” should be “…preset reference (step 317a).”
Page 19 line 19: “…neighboring vehicle of the vehicle 1 (317).”  should be “…neighboring vehicle of the vehicle 1 (step 317).” 
Page 20 line 16: “…summing all the determined scores (318).” Should be “…summing all the determined scores (step 318).”
Page 20 lines 19-20: “…according to the first data (321), receives the second data and the third data (322).” Should be replaced by “…according to the first data (step 321), receives the second data and the third data (step 322).”
Page 20 line 22: “…based on the second data (323).” Should be replaced with “…based on the second data (step 323).”
Page 21 line 2: “…a risk score (323a) based…” should be replaced by “…a risk score (step 323a) based…”
Page 22 lines 2-3:”…based on the third data (324, 325, and 326).” should be ”…based on the third data (steps 324, 325, and 326).”
Page 23 line 11: “…score with a preset value (327).” Should be replaced with “…score with a preset value (step 327).”
Page 23 lines 19-20: “…the preset value (328).” Should be “…the preset value (step 328).”
Page 24 line 17: “….controller 300 sets a weight based on a stage of a DAW system, and multiplies the weight by the risk score determined based on the first data to obtain a risk score 
Page 24 lines 18-22. This is confusing.  There is a stage of a DAW system being mentioned, but there is also a score of a DAW system being mentioned.  How is the score of a DAW system determined?  
Page 25 line 20: “…described above (331).” Should be “…described above (step 331).”
Page 25 line 22: “…through the warning device 403 (332, 333).” Should be replaced with “…through the warning device 403 (steps 332, 333).”
Appropriate correction is required.
Claim Objections
Claim 1: “the risk” (last line) is lacking antecedent basis.  There is a reference to “risks of the vehicle” earlier, but that is plural, not singular. Is “the risk” one of the “risks of the vehicle”? 
Claim 4:  There is another risk (“a risk of the vehicle”) mentioned in claim 4.  How does this relate to the first risk mentioned in Claim 1?  
Claim 6: “the driving device” (3rd line down) lacks antecedent basis. 
Claim 7:  The claim contains another mention of a risk “…a risk of the vehicle;” Again, how does this relate to the risk mentioned in claim 1? 
Claim 8:  The claim contains mention of “the safe area”.  This is lacking antecedent basis. 
Claim 14:  is “the danger area” the same as “a danger zone” of claim 13?  If so, the same terminology should be used. 
Claim 15 has an antecedent basis problem with the term “the danger zone” (4th line), since claim 15 depends on claim 9, neither claim 13 nor claim 14.
Claim 16 has a similar antecedent basis problem with the term “the safety area.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is ambiguous and needs to be re-written.  What is based on what, and what steps are to be first carried out?  Is the second preset criterion based on a comparison result from comparing a risk of the vehicle with a preset value? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0079382 (Boulton) in light of US Pub. 2019/0079659 Al (Adenwala et al., hence Adenwala), further in light of US 2019/0038204 (Beck et. al., hence Beck.)
As for claim 1, Boulton teaches a vehicle [Fig. 3] comprising; a communication device configured to request a neighboring vehicle for first data related to [driving] of the neighboring vehicle and to receive the first data from the neighboring vehicle while the vehicle is driving (Fig. 3, "In other embodiments, a vehicle such as vehicle 320 may provide short range communications which may be received by vehicle 310. Such short-range communications may include radio frequency identifier chips within vehicle 320, a Wi-Fi signal from vehicle 320, Bluetooth™ signals from vehicle 320, among other options." [0061] Getting an ID from the other vehicle related to the other vehicle’s driving history is ”data related to driving”.);
a sensor device configured [to] detect third data regarding driving information of the neighboring vehicle;
and a controller configured to classify risks of the vehicle into classes according to a first preset criterion based on the first data,[ and] the third data, and to score the risk based on the classified classes. (Figs 5, 6.  Boulton definitely has at least two levels of risk:  a not-to-worry risk [0086] and "high risk"[0081]; both of the calculations which depend on the first data and third data information.))
Boulton does not teach gathering data related to autonomous driving of the neighborhood vehicle. However, Adenwala also teaches a vehicle comprising; a communication device configured to request a neighboring vehicle for first data related to autonomous driving of the neighboring vehicle and to receive the first data from the neighboring vehicle while the vehicle is driving (Any one of the participating CA/AD vehicles in Figure 1 can receive a CASN profile after having been vetted, see Col. 2, lines 19-30. See Fig. 3 showing CA/AD configuration which includes the autonomous vehicle profile.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the autonomous vehicle data of Adenwala as one of the pieces of vehicle information exchanged in the system of Boulton, since the risk of a vehicle also depends on the equipment and systems aboard. 
Neither does Boulton teach the use of a sensor to gather information about a user of the vehicle. However, Beck teaches a sensor device configured to sense [data] regarding a state of a user of the vehicle (Fig. 4, [0091] Here the idea is to monitor level of distraction of or health of the driver and to estimate a risk.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the driver monitoring system of Beck to the risk analysis system of Boulton.  The motivation would be to include another axis of risk, since the risk of a driven vehicle also depends on the health of the driver. 
As for claim 2, Adenwala also teaches wherein the first data includes information on whether the neighboring vehicle has at least one of a highway driving assistance function, a lane keeping assistance function, a smart cruise function, or an automatic emergency braking function. (See section 325 of Figure 3.)
As for claim 3, Beck also teaches wherein the controller is further configured to give a warning to the user based on the second data (Figure 2, steps 235 and 250.)
As for claim 9, Boulton teaches a control method of a vehicle [Fig. 3] comprising; requesting a neighboring vehicle for first data related to [driving] of the neighboring vehicle and to receive the first data from the neighboring vehicle while the vehicle is driving (Fig. 3, "In other embodiments, a vehicle such as vehicle 320 may provide short range communications which may be received by vehicle 310. Such short-range communications may include radio frequency identifier chips within vehicle 320, a Wi-Fi signal from vehicle 320, Bluetooth™ signals from vehicle 320, among other options." [0061] Getting an ID from the other vehicle related to the other vehicle’s driving history is ”data related to driving”.);
[detecting] third data about driving information of the neighboring vehicle; (a communication device can be considered a sensor. See [0059] getting sufficient ID from other vehicle to look up data. "Data repository or database 260 may for example provide information such as vehicle maintenance reports, vehicle status, vehicle plate renewal reports, among other such information."[0049])
and classifying risks of the vehicle into classes according to a first preset criterion based on the first data,[ and] the third data, and to score the risk based on the classified classes. (Figs 5, 6.  Boulton definitely has at least two levels of risk:  a not-to-worry risk [0086] and "high risk"[0081], both of the calculations which depend on the first data and third data information.)
Boulton does not teach gathering data related to autonomous driving of the neighborhood vehicle. However, Adenwala also teaches a control method of a vehicle, comprising requesting a neighboring vehicle for first data related to autonomous driving of the neighboring vehicle and receiving the first data from the neighboring vehicle; (Any one of the participating CA/AD vehicles in Figure 1 can receive a CASN profile after having been vetted, see Col. 2, lines 19-30. See Fig. 3 showing CA/AD configuration which includes the autonomous vehicle profile.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the autonomous vehicle data of Adenwala as one of the pieces of vehicle information exchanged in the system of Boulton, since the risk of a vehicle also depends on the equipment and systems aboard. 
Neither does Boulton teach the use of a sensor to gather information about a user of the vehicle. However, Beck teaches detecting [data] related to a state of a user of the vehicle (Fig. 4, [0091] Here the idea is to monitor level of distraction of or health of the driver and to estimate a risk.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the driver monitoring system of Beck to the risk analysis system of Boulton.  The motivation would be to include another axis of risk, since the risk of a driven vehicle also depends on the health of the driver. 
As for claim 10, Adenwala also teaches wherein the first data includes information on whether the neighboring vehicle has at least one of a highway driving assistance function, a lane keeping assistance function, a smart cruise function, or an automatic emergency braking function. (See section 325 of Figure 3.)
As for claim 3, Beck also teaches further comprising warning the user based on the second data. (Figure 2, steps 235 and 250.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton, as modified by Adenwala, and further modified by Beck as applied to claim 1 above, and further in view of US 2020/0001839 (Lee). 

As for claim 4, Boulton does not teach obtaining information about relative velocity or relative distance to the other vehicle.  However, Lee teaches: wherein the controller is configured to score a risk of the vehicle by determining at least one of a relative velocity of the neighboring vehicle or a relative distance to the neighboring vehicle from the vehicle based on the third data, and to predict an expected driving path of the neighboring vehicle to score the risk of the vehicle.  (Figure 4. relative velocity: "speed reduction values of forward vehicles"; expected driving path: the other vehicle being right in front and will continue to slow down. Risk analysis shown in Fig. 4. (Similar flowcharts in Figs 5.,6.))
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the relative velocity/distance analysis of Lee to the risk analysis system of Boulton.  The motivation would be to include another axis of risk analyzing possible collisions with the other vehicle.
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton, as modified by Adenwala, and further modified by Beck as applied to claim 9 above, and further in view of US 2020/0001839 (Lee). 
As for claim 12, the same argument holds as for claim 4. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton, as modified by Adenwala, and further modified by Beck as applied to claim 1 above, and further in view of US Pub. 2014/0236414 (Droz et al., hence Droz) in light of US Pub. 2019/0047559 (Conde et al., hence Conde). 

As for claim 5, Boulton teaches a zone around a high-risk vehicle to get away from [0081-0082] (by default, area around non-high risk vehicles is low/green) but does not provide further details. However, Droz teaches wherein the controller is further configured to compare a scored risk of the vehicle with a preset value and to determine whether the vehicle is in [a] danger zone based on a second preset criterion based on a comparison result from comparing the scored risk of the vehicle with the preset value. (Fig. 3. Merely being in the presence of an aggressive driver on the road provides one level of selection (safe vs. non-safe.) Also see [0086].  “the computing device may be configured to select from a continuum of driving modes or states based on the distance between the first vehicle and the second vehicle. The closer the second vehicle is to the first vehicle, the more defensive the control strategy chosen is, for example.” (The second preset criterion is inherent in the ability to further sort into three classes.))

It would have been obvious to one of ordinary skill in the art at the time of the application to have included the aggressive driving protection system of Droz to the risk analysis system of Boulton.  The motivation would be to include one of the most common causes of driving risk from another driver on the road.
Neither Boulton nor Droz explicitly make a tri-partite distinction among “a safety zone” and “a warning zone” and “a danger zone.”  However, Conde demonstrates in his analysis of proposed maneuvers of one vehicle in relation to another vehicle to determine whether the vehicle is in at least one of a safety zone, a warning zone, or a danger zone ("As the risk evaluation is based upon object detection, risk is expressed in terms of the likelihood that a proposed maneuver will result in collision with at least one of a detected object. As will be described further herein, risk may be classified into at least three categories: no risk of collision, a moderate risk of collision, and a high risk or imminent collision." [0033])
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the “traffic light signal” tri-partitioning of Conde to the risk analysis system of Boulton, as modified by the aggressive driving protection system of Droz.  The motivation would be to simplify the data to be presented to the driver, especially since a “green, no problem; yellow, warning, pay attention; and red, immediate problem, action is needed to be taken” sequestration is known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton, as modified by Adenwala, and further modified by Beck as applied to claim 1 above, and further in view of Conde in light of Beck. 
As for claim 6,  Boulton also teaches  at least one of a steering device or an acceleration/deceleration device, wherein the controller is configured to control the driving device such that the vehicle escapes from a danger area based on a determination result from determining whether the vehicle is in [the] danger zone (teaches a zone around a high-risk vehicle to get away from [0081-0082]: "For example, if the vehicle 310 is behind a vehicle 320 that is deemed to be a high-risk vehicle, then the computing device 312 may cause vehicle 310 to leave a larger gap between itself and the vehicle 320. Alternatively, if vehicle 310 is directly behind vehicle 320 then the autonomous vehicle may choose to change lanes to avoid being directly behind such vehicle." [0081]. A deceleration device is inherent if the car automatically slows down to get out range of the high-risk vehicle.)
As mentioned above, Boulton does not teach a tripartite distinction among “a safety zone” and “a warning zone” and “a danger zone”, but Conde does. The same arguments for joining Conde to Boulton hold as in claim 5. 
Boulton also does not teach any dependence on the state of the user.  However, Beck teaches controlling the vehicle to escape [based] on the state of the user. ("For example, the system can alert the driver to safely stop the vehicle and contact authorities. It can also contact medical and/or EMS (Emergency Medical Services) authorities directly as well as activate a "kill switch" under extreme circumstances."[0112]).  
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the vehicle behavior based on the user-state dependence of Beck to the risk analysis .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boulton, as modified by Adenwala, and further modified by Beck as applied to claim 1 above, and further in view of Conde.
As for claim 7, Boulton does not specifically teach the use of a display.  However, Conde teaches a display indicating a risk of the vehicle; and a warning device configured to warn the user of the vehicle based on the risk, wherein the controller is configured to control the display to display a danger area for the user of the vehicle and controls the warning device to give a warning based on a scoring result from scoring the risk based on the classified classes.( "In some such embodiments, the risk assessment may be presented to the vehicle operator in a "traffic light" fashion, with relative risks presented as red (indicating that the proposed vehicle maneuver will, barring an evasive maneuver, result in a collision), yellow (indicating that the proposed vehicle maneuver will bring the vehicle within the predetermined threshold distance discussed above with at least one obstacle and so is potentially dangerous), or green (indicating that, barring an unexpected change in direction by any obstacles ahead in the road, the proposed vehicle maneuver may be safely executed without risk of collision)."[0042])
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the display of Conde to the risk analysis system of Boulton.  The motivation would be to show the risk status to the driver. 
As for claim 8, the element wherein the controller is configured to control the display to display a guidance for the user to drive the vehicle to the safe area based on the scoring result will be automatically satisfied by any . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton, as modified by Adenwala, and further modified by Beck as applied to claim 9 above, and further in view of Droz in light of Conde.

As for claim 13, Boulton teaches a zone around a high-risk vehicle to get away from [0081-0082] (by default, area around non-high risk vehicles is low/green) but does not provide further details. However, Droz teaches comparing a risk of the vehicle with a preset value and determining whether the vehicle is in a safety zone [or] a danger zone based on a second preset criterion based on a comparison result from the comparing a risk of the vehicle with a preset value.  (Fig. 3. Merely being in the presence of an aggressive driver on the road provides one level of selection (safe vs. non-safe.) Also see [0086].  “the computing device may be configured to select from a continuum of driving modes or states based on the distance between the first vehicle and the second vehicle. The closer the second vehicle is to the first vehicle, the more defensive the control strategy chosen is, for example.” (The second preset criterion is inherent in the ability to further sort into three classes))

It would have been obvious to one of ordinary skill in the art at the time of the application to have included the aggressive driving protection system of Droz to the risk analysis system of Boulton.  The motivation would be to include one of the most common causes of driving risk from another driver on the road.
Neither Boulton nor Droz explicitly make a tri-partite distinction among “a safety zone” and “a warning zone” and “a danger zone.”  However, Conde demonstrates in his analysis of proposed maneuvers of one vehicle in relation to another vehicle [to determine] whether the vehicle is in at least one of a safety zone, a warning zone, or a danger zone ("As the risk evaluation is based upon object detection, risk is expressed in terms of the likelihood that a proposed maneuver will result in collision with at least one of a detected object. As will be described further herein, risk may be classified into at 
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the “traffic light signal” tri-partitioning of Conde to the risk analysis system of Boulton, as modified by the aggressive driving protection system of Droz.  The motivation would be to simplify the data to be presented to the driver, especially since a “green, no problem; yellow, warning, pay attention; and red, immediate problem, action is needed to be taken” sequestration is known in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton, as modified by Adenwala, and further modified by Beck as applied to claim 9 above, and further in view of Conde and of Beck.
As for claim 14, Boulton also teaches controlling the vehicle to escape from a danger area based on a determination result from determining whether the vehicle is in [the] danger zone (teaches a zone around a high-risk vehicle to get away from [0081-0082]: "For example, if the vehicle 310 is behind a vehicle 320 that is deemed to be a high-risk vehicle, then the computing device 312 may cause vehicle 310 to leave a larger gap between itself and the vehicle 320. Alternatively, if vehicle 310 is directly behind vehicle 320 then the autonomous vehicle may choose to change lanes to avoid being directly behind such vehicle." [0081]. A deceleration device is inherent if the car automatically slows down to get out range of the high-risk vehicle.)
As mentioned above, Boulton does not teach a tripartite distinction among “a safety zone” and “a warning zone” and “a danger zone”, but Conde does. The same arguments for joining Conde to Boulton hold as in claim 5. 
Boulton also does not teach any dependence on the state of the user.  However, Beck teaches controlling the vehicle to escape [based] on the state of the user. ("For example, the system can alert the driver to safely stop the vehicle and contact authorities. It can also contact medical and/or EMS 
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the vehicle behavior based on the user-state dependence of Beck to the risk analysis system of Boulton.  The motivation would be to add an extra response in the case when the user suddenly fell ill.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boulton, as modified by Adenwala, and further modified by Beck as applied to claim 1 above, and further in view of Conde.
As for claim 7, Boulton does not specifically teach the use of a display.  However, Conde teaches a display indicating a risk of the vehicle; and a warning device configured to warn the user of the vehicle based on the risk, wherein the controller is configured to control the display to display a danger area for the user of the vehicle and controls the warning device to give a warning based on a scoring result from scoring the risk based on the classified classes.( "In some such embodiments, the risk assessment may be presented to the vehicle operator in a "traffic light" fashion, with relative risks presented as red (indicating that the proposed vehicle maneuver will, barring an evasive maneuver, result in a collision), yellow (indicating that the proposed vehicle maneuver will bring the vehicle within the predetermined threshold distance discussed above with at least one obstacle and so is potentially dangerous), or green (indicating that, barring an unexpected change in direction by any obstacles ahead in the road, the proposed vehicle maneuver may be safely executed without risk of collision)."[0042])
It would have been obvious to one of ordinary skill in the art at the time of the application to have included the display of Conde to the risk analysis system of Boulton.  The motivation would be to show the risk status to the driver. 
As for claim 16, the element wherein the controller is configured to control the display to display a guidance for the user to drive the vehicle to the safe area based on the scoring result will be automatically satisfied by any autonomous or semi-autonomous vehicle which shows a projected the planned trajectory to the passenger/driver as the vehicle either switches lanes or otherwise avoids the "dangerous area".   Showing a projected trajectory on a screen to a driver is known in the art and is found in present-day car mapping guidance systems. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661